DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of claims 1-14, 21-26 in the reply filed on 10/21/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chanemougame(US PATENT: 10090193, hereinafter Chanemougame) in view of Inoue (USPGPUB DOCUMENT: 2015/0035103, hereinafter Inoue).




Chanemougame does not specifically teach a first interconnect structure (125/120/180 of Inoue) on a front-side(lower) of the device layer; and a first conductive layer comprising a first conductive line (84C of Inoue) electrically connected to the source/drain region(122a of Chanemougame) of the first transistor(110/120 of Chanemougame) through the contact(52 of Chanemougame); and a second dielectric layer (gate dielectrics of gates 151/156) adjacent the first conductive line (84C of Inoue), wherein a first decoupling capacitor (CE of Inoue) comprises the first conductive line (84C of Inoue) and the second dielectric layer (gate dielectrics of gates 151/156).

Inoue discloses in Fig 4 a first interconnect structure (125/120/180 of Inoue) on a front-side(lower) of the device layer; and a first conductive layer (84C) comprising a first 
wherein a first decoupling capacitor (CE of Inoue)comprises the first conductive line (84C of Inoue) and the second dielectric layer (88C).

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Inoue to the teachings of Chanemougame in order have a capacitance element of a peripheral circuit, or capacitor for stabilizing the power supply, etc [0104, Inoue].  

Re claim 2 Chanemougame and Inoue disclose the device of claim 1, wherein the first conductive line (84C of Inoue) is a power supply(power supply/84C)[0049, 0104 of Inoue] line or an electrical ground line(ground/81)[0090,0091 of Inoue].

Re claim 3 Chanemougame and Inoue disclose the device of claim 1, wherein the first conductive layer further comprises a second conductive line(81)[0090,0091 of Inoue], wherein the first conductive line (84C of Inoue) is a power supply(power supply/84C)[0049, 0104 of Inoue] line, wherein the second conductive line(81)[0090,0091 of Inoue] is an electrical ground line(ground/81)[0090,0091 of Inoue], and wherein the second dielectric layer (gate dielectrics of gates 151/156) is between the first conductive line (84C of Inoue) and the second conductive line(81)[0090,0091 of Inoue] (as viewed from the plan view).

Re claim 4 Chanemougame and Inoue disclose the device of claim 1, wherein the second interconnect structure(51/52/106 of Chanemougame) further comprises a second conductive layer(51 of Chanemougame), the second conductive layer(51 of Chanemougame) comprising a second conductive line(81)[0090,0091 of Inoue], wherein the first conductive line (84C of Inoue) is a power supply(power supply/84C)[0049, 0104 of Inoue] line, wherein the second conductive line(81)[0090,0091 of Inoue] is an electrical ground line(ground/81)[0090,0091 of Inoue], and wherein the second dielectric layer (gate dielectrics of gates 151/156) is between the first conductive layer and the second conductive layer(51 of Chanemougame) in a direction perpendicular to a major surface of the device layer(as viewed from the plan view).

Re claim 5 Chanemougame and Inoue disclose the device of claim 1, wherein the second dielectric layer (gate dielectrics of gates 151/156) comprises a metal oxide material(hafnium oxide)[col 21, lines 55-68 of Chanemougame].

Re claim 6 Chanemougame and Inoue disclose the device of claim 1, wherein the first interconnect structure (125/120/180 of Inoue) comprises a second decoupling capacitor (CE of Inoue) (since the 2 passive elements are not distinguished, the second passive element can be CE/RE)[0097 of Inoue].



Re claim 8 Chanemougame discloses in Fig 2A/B & 18A-E a device comprising:
a first transistor(110/120 of Chanemougame) structure and a second transistor(140/130 of Chanemougame) structure(130/140 of Chanemougame) in a device layer;
a backside(upper) interconnect structure(51/52/106 of Chanemougame) on a backside(upper) of the device layer, the backside(upper) interconnect structure comprising:
a first dielectric layer(106 of Chanemougame)  on the backside(upper) of the device layer;
a first contact(52 of Chanemougame) extending through the first dielectric layer(106 of Chanemougame)  to a source/drain region(122a of Chanemougame) of the first transistor(110/120 of Chanemougame) structure; 

Chanemougame does not specifically teach a front-side(lower) interconnect structure on a front-side(lower) of the device layer, the first transistor(110/120 of Chanemougame) structure being electrically coupled to the second transistor(140/130 of Chanemougame) structure(130/140 of Chanemougame) through the front-side(lower) interconnect structure; a decoupling capacitor (CE of Inoue); a power supply(power 


Inoue discloses in Fig 4 a front-side(lower) interconnect structure(125/120/180 of Inoue)  on a front-side(lower) of the device layer, the first transistor(left/right 7) structure being electrically coupled to the second transistor structure(left/right 7) through the front-side(lower) interconnect structure (by way of 82/92/91); a decoupling capacitor (CE of Inoue)(CE); a power supply(power supply/84C)[0049, 0104 of Inoue] line; and an electrical ground line(ground/81)[0090,0091 of Inoue]. 

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Inoue to the teachings of Chanemougame in order have a capacitance element of a peripheral circuit, or capacitor for stabilizing the power supply, etc [0104, Inoue]



Re claim 9 Chanemougame and Inoue disclose the device of claim 8, wherein the decoupling capacitor (CE of Inoue) comprises a dielectric material(88C of Inoue) extending between the power supply(power supply/84C)[0049, 0104 of Inoue] line and the electrical ground line(ground/81)[0090,0091 of Inoue] in a direction parallel to a major surface of the device layer.

Re claim 10 Chanemougame and Inoue disclose the device of claim 9, wherein the dielectric material(gate dielectrics of gates 151/156) comprises a material(hafnium oxide)[col 21, lines 55-68 of Chanemougame] having a k-value greater than 7.0(hafnium oxide may have a k-value greater than 7.0),


Re claim 11 Chanemougame and Inoue disclose the device of claim 8, wherein the decoupling capacitor (CE of Inoue) comprises a dielectric material(88C of Inoue)  extending between the power supply(power supply/84C)[0049, 0104 of Inoue] line and the electrical ground line(ground/81)[0090,0091 of Inoue] in a direction perpendicular to a major surface of the device layer.

Re claim 12 Chanemougame and Inoue disclose the device of claim 8, wherein the first transistor(110/120 of Chanemougame) structure is an n-type transistor structure(N-type)[0064 of Inoue] , wherein the first transistor(110/120 of Chanemougame) structure is electrically coupled to the electrical ground line(ground/81)[0090,0091 of Inoue], wherein the second transistor(140/130 of Chanemougame) structure(130/140 of Chanemougame) is a p-type transistor structure(P-type)[0064 of Inoue], and wherein the second transistor(140/130 of Chanemougame) structure(130/140 of Chanemougame) is electrically coupled to the power supply(power supply/84C)[0049, 0104 of Inoue] line.



Re claim 14 Chanemougame and Inoue disclose the device of claim 13, wherein the first transistor(110/120 of Chanemougame) structure is electrically coupled to the front-side(lower) interconnect structure through a third source/drain region(left/right 73 of Inoue), and wherein the second transistor(140/130 of Chanemougame) structure(130/140 of Chanemougame) is electrically coupled to the front-side(lower) interconnect structure through a fourth source/drain region(122a of Chanemougame).

Claim(s) 21-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chanemougame(US PATENT: 10090193, hereinafter Chanemougame) in view of Penumatcha (USPGPUB DOCUMENT: 2020/0105774, hereinafter Penumatcha) and Inoue (USPGPUB DOCUMENT: 2015/0035103, hereinafter Inoue).


Re claim 21 Chanemougame discloses in Fig 2A/B & 18A-E a device comprising: a first transistor(110/120 of Chanemougame); a first interconnect structure (51/52/106 of Chanemougame) over a backside(upper) of the first transistor(110/120 of Chanemougame), the first interconnect structure (51/52/106 of Chanemougame) comprising: a first dielectric layer(106 of Chanemougame)  over the backside(upper) of the first transistor(110/120 of Chanemougame); a backside(upper) via(51/52 of Chanemougame) extending through the first dielectric layer(106 of Chanemougame)  and electrically coupled to a source/drain region(122a of Chanemougame) of the first transistor(110/120 of Chanemougame); 
the second dielectric layer (gate dielectrics of gates 151/156)(gate dielectrics of gates 151/156) comprising a dielectric material (hafnium oxide)[col 21, lines 55-68 of Chanemougame] having a k-value greater than 7.0(hafnium oxide may have a k-value greater than 7.0),;


Chanemougame  does not specifically teach a decoupling capacitor  over the backside(upper) via(51/52 of Chanemougame) and the first dielectric layer(106 of Chanemougame) , the decoupling capacitor  comprising:
a second dielectric layer over the backside(upper) via(51/52 of Chanemougame) and the first dielectric layer(106 of Chanemougame) , 



Penumatcha discloses in Fig 2 a decoupling capacitor (left/right 220 of Penumatcha) over the backside(upper) via(via above 201 of Penumatcha) and the first dielectric layer(insulating materials to isolate neighboring devices)[0003] , the decoupling capacitor comprising:
a second dielectric layer (dielectric of 220) over the backside(upper) via and the first dielectric layer, a first conductive line (conductive line of 220) in the second dielectric layer, wherein the first conductive line  is electrically coupled to the backside(upper) via(via above 201 of Penumatcha), 

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Penumatcha to the teachings of Chanemougame in order to obtain higher memory density[0006, Penumatcha]


Chanemougame and Penumatcha do not specifically teach wherein the first conductive line (84C of Inoue) is further electrically coupled to a power supply line or an electrical ground line; and a second conductive line in the second dielectric layer.

Inoue discloses in Fig 4 wherein the first conductive line (84C of Inoue) is further electrically coupled to a power supply(power supply/84C)[0049, 0104 of Inoue] line or an electrical ground line; and a second conductive line(81)[0090,0091 of Inoue] in the second dielectric layer (88C).

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Inoue to the teachings of Chanemougame in order have a capacitance element of a peripheral circuit, or capacitor for stabilizing the power supply, etc [0104, Inoue].  


Re claim 22 Chanemougame and Penumatcha and Inoue disclose the device of claim 21, further comprising a second interconnect structure(51/52/106 of Chanemougame) over the first transistor(110/120 of Chanemougame) opposite the first interconnect structure (125/120/180 of Inoue), wherein the second interconnect structure(51/52/106 of Chanemougame) comprises a second decoupling capacitor (left/right 220 of Penumatcha).

Re claim 23 Chanemougame and Penumatcha and Inoue disclose the device of claim 22, wherein the second interconnect structure(51/52/106 of Chanemougame) electrically couples the first transistor(110/120 of Chanemougame) to a second transistor(140/130 of Chanemougame).

Re claim 24 Chanemougame and Penumatcha and Inoue disclose the device of claim 23, wherein a second source/drain region(left/right 73 of Inoue) of the second transistor(140/130 of Chanemougame) is electrically coupled to the power supply(power supply/84C)[0049, 0104 of Inoue] line, and wherein the first conductive line (84C of Inoue) is electrically coupled to the electrical ground line(ground/81)[0090,0091 of Inoue].

Re claim 25 Chanemougame and Penumatcha and Inoue disclose the device of claim 21, wherein the second conductive line(81)[0090,0091 of Inoue] is electrically coupled to the power supply(power supply/84C)[0049, 0104 of Inoue] line or the electrical ground line(ground/81)[0090,0091 of Inoue].

Re claim 26 Chanemougame and Penumatcha and Inoue disclose the device of claim 21, further comprising a third conductive line (283 of Penumatcha) over the backside(upper) via(51/52 of Chanemougame) and the first dielectric layer(106 of Chanemougame) , wherein the third conductive line is coupled to the power supply(power supply/84C)[0049, 0104 of Inoue] line or the electrical ground line(ground/81)[0090,0091 of Inoue], and wherein the second dielectric layer (gate dielectrics of gates 151/156) and the first conductive line (84C of Inoue) are disposed over the third conductive line.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA D VALENZUELA whose telephone number is (571)272-9242. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICIA D VALENZUELA/Primary Examiner, Art Unit 2819